Bradley, Justice,
directed the following order to be entered: This cause came on to be tried before Joseph P. Bradley, circuit justice for the third circuit, at his chambers in the city of Washington, under and in pursuance of tho stipulation hereto annexed, bearing date the 25th day of September, 1888, and upon the agreed statement of facts made and presented by the parties, also hereto annexed, and was argued by Earlier Gummere, Esq., counsel for the state of New Jersey, and by W. W. MacFarland and A. Q. Keasbey, Esq., counsel for the defendants. Thereupon, after hearing the arguments of counsel, the court doth adopt as the finding of facts in the case the said agreed statement of the parties; and as a conclusion of law from said facts the court doth find that the right of possession to the lands described in the declaration, as between the state of New Jersey and the defendants, was adjudicated and determined against said state by this court in and by its decree made on the 1st day of August, 1887, in the case of John P. Stockton, attorney general of tho state of New Jersey, against the Baltimore & New York Railroad Company, the said the Staten Island Rapid Transit Railroad Company, Charles Aekonheil, Alexander McGaw, and the said Alfred P. Boiler, (82 Fed. Rep. 9;) and that said decree is conclusive upon the rights of the parties in the present case; and therefore that the defend*420ants are not, nor is either of them, guilty of the trespasses or injuries complained of in the declaration; and that the plaintiff is not entitled to the possession of the land and premises aforesaid. Wherefore it is considered that the plaintiff take nothing by its action, and that the defendants go thereof without day.